In re United States Fid/Gty Co.; — Other(s); applying for writ of certiorari and/or *847review; to the Court of Appeal, Third Circuit, No. CA89-1080; Parish of Calcasieu, 14th Judicial District Court, Div. “H”, No. 88-80.
Prior report: La.App., 577 So.2d 1214.
Granted. Judgments of the trial court granting motions for summary judgment are reversed. There is a genuine issue of material fact. Case remanded to the trial court for further proceedings.
CALOGERO, C.J., and LEMMON and HALL, JJ., would grant and docket for argument.